Citation Nr: 0605542	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a low back 
disability, to include post-operative degenerative disc 
disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served briefly on active duty from November 9, 
1976 to December 13, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in January 2001.

The issue of entitlement to service connection for a right 
knee disability was originally denied by the Board in October 
2002.  At the same time, the Board determined that additional 
evidentiary development was required for the low back claim.  
The appellant appealed the Board's October 2002 denial of 
service connection for the right knee to the United States 
Court of Appeals for Veterans Claims (the "Court").  In a 
June 2003 Order, the Court vacated the October 2002 Board 
decision and remanded the issue of entitlement to service 
connection for right knee disability back to the Board.  In 
October 2003, the Board remanded the issues on appeal to the 
RO for additional evidentiary development and to correct 
procedural deficiencies.  

In May 2004, the issues were again before the Board at which 
time the right knee claim was remanded for additional 
evidentiary development and the low back claim was denied.  
The appellant appealed the Board's May 2004 denial of service 
connection for the low back disorder to the Court.  In a 
March 2005 Order, the Court remanded the claim of entitlement 
to service connection for a low back disability back to the 
Board.  The March 2005 Order did not change the status of the 
right knee claim.  

The issue of entitlement to service connection for a low back 
disability , to include post-operative degenerative disc 
disease of the lumbosacral spine is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C. 
VA will notify the appellant if further action is required on 
his part.

FINDINGS OF FACT

1.  Right knee disability clearly and unmistakably existed 
prior to the veteran's entrance into active duty service.

2.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting right knee disability during his period of active 
duty service.

3.  A separate chronic right knee disability was not 
manifested during the veteran's period of active duty 
service.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)). The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a right knee 
disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, a letter dated in December 
2003 effectively furnished notice to the veteran of the types 
of evidence necessary to substantiate his claim as well as 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  The 
Board stresses that the veteran was repeatedly informed of 
the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA. 

With regard to the right knee disability issue, the Board 
also finds that all necessary assistance has been furnished 
to the veteran.  In August 2003, the veteran submitted a 
statement indicating that he had no further evidence to 
submit in support of his claim.  The claims file includes 
service medical records, private and VA medical records and 
correspondence from the veteran.  The record as it stands 
includes sufficient competent evidence to decide the right 
knee issue.  38 C.F.R. § 3.159(c)(4).  

Factual Background


The service medical records reveal that scars were present on 
the bilateral knees at the time of the entrance examination 
which was conducted in November 1976.  No other pertinent 
abnormalities were noted, and the veteran's lower extremities 
were clinically evaluated as normal.  On a Report of Medical 
History completed by the veteran at the same time, he denied 
having or ever having had a trick or locked knee.

Service medical records show that in November 1976, four days 
after the entrance examination, the veteran sought medical 
treatment right knee pain.  Several clinical records from 
this time period include history furnished by the veteran to 
the effect that the pain had been present for three years.  
One of the clinical records indicates that the veteran 
reported having injured the knee three years prior playing 
basketball.  An orthopedic consultation report indicates that 
the right knee pain had existed prior to active duty service.  
X-rays were referenced as being essentially normal.  
Diagnoses and assessments were mild ligament strain, sprain 
of the right knee, chondromalacia and chondromalacia possibly 
secondary to a subluxing patella.  After just over four weeks 
of active duty service, the veteran was discharged by reason 
of military unsuitability.  

There is competent evidence of record demonstrating the 
presence of a right knee disability prior to active duty 
service.  A May 1976 private clinical record indicates that 
the veteran sought treatment at that time after injuring his 
knee playing basketball.  The impression was right knee 
sprain.  An August 1976 record from a private hospital 
indicates that the veteran underwent a right knee arthrogram 
the same month.

The veteran was involved in a motor vehicle accident in 
February 1981.  He complained, in part, of a painful right 
knee.  A right knee disability was not diagnosed.

A March 1982 letter from a private physician includes the 
notation that the veteran had experienced bilateral lower 
extremity numbness since falling on ice in February 1982.

In November 1983, the Social Security Administration denied 
benefits to the veteran.  The sole disability noted in the 
decision was a severe back impairment.  No mention was made 
of any knee disorders.

A private clinical record dated in December 1983 indicates 
that the veteran complained, in part, of a sore right knee.  
A right knee disability was not diagnosed.

The veteran's application for compensation was received at 
the RO in August 1999.  He indicated on the application that 
he had not received any post-service treatment for his knee.

In a statement which was received at the RO in September 
2000, the veteran reported that it was his left knee which 
was injured on active duty.

The veteran appeared at a local RO hearing in January 2001.  
He agreed with the statement that he had injured his right 
knee playing basketball prior to active duty service and that 
he wore a knee brace for approximately one year.  He did not 
have problems with his knee from that time until he entered 
active duty.  He alleged that carrying heavy packs during 
basic training injured his knee.  He reported that he 
continued to have knee problems for a little while after his 
discharge from active duty.  He wore a brace for 
approximately one year after discharge and had not had any 
problems with his knee since that time.

A VA physician reviewed the claims file in July 2004 
including all the medical evidence of record.  He opined 
that, in the absence of any medical examinations to indicate 
that there is any current disability related to the right 
knee and in the absence of any medication history in the 
claims files related to the veteran's right knee after 
service, there was, at the time of the examination, no 
obvious service related disability linked to the right knee.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In Wagner 
v. Principi, the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA shows by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  In 
May 2005, 38 C.F.R. § 3.304 was amended to reflect the 
Federal Circuits analysis in Wagner.  If a disability was not 
noted at the time of entry into service and VA fails to 
establish by clear and unmistakable evidence either that the 
disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established. 

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Analysis


Although scars on the knees were noted at the time of 
entrance examination, the report of the examination does not 
otherwise note any preexisting right knee disability.  The 
veteran apparently expressly denied a trick knee at that 
time, although a short time later he reported to military 
medical examiners that he had had a trick knee in the past.  
At any rate, regardless of this apparent lack of full 
disclosure by the veteran, the entrance examination did 
result in a clinical evaluation of normal lower extremities.  
The Board must therefore find that no preexisting right knee 
disability was noted on entry into service and that the 
veteran must be afforded the benefit of the presumption of 
soundness.  

However, the overall record makes it quite clear that the 
veteran's right knee was medically treated prior to his entry 
into active duty service, and the veteran's testimony at the 
time of the January 2001 RO hearing supports this finding.  
Private medical records dated in May and August of 1976 
document pre-service treatment.  Moreover, the veteran 
reported pre-service right knee symptoms during the course of 
treatment during service.  The Court has held that, as a 
matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).
The Board finds that there is clear and unmistakable evidence 
that a right knee disorder preexisted service.  

After reviewing the totality of the pertinent evidence, the 
Board further finds that there is clear and unmistakable 
evidence that there was no aggravation of the preexisting 
right knee disorder.  Although the veteran clearly 
experienced right knee symptomatology during his service, the 
evidence shows that the right knee symptoms noted during 
service were indicative of a temporary flare-up of the 
disorder.  The record shows some inconsistencies with regard 
to the veteran's statements, not only during service as noted 
earlier, but also after service.  In this regard, the Board 
notes that the veteran submitted a statement in August 2002 
indicating that it was actually his left knee that was a 
problem and not his right.  The credibility of his statements 
as to continuing knee problems is therefore questionable.  At 
any rate, there is a lack of any supporting evidence of 
continuing right knee problems until the time of an 
automobile accident in 1981.  Furthermore, the veteran 
testified at the time of his January 2001 RO hearing that he 
continued to have knee problems for approximately one year 
after his discharge from active duty, but has not had any 
problems with his knees since that time.  In August 2003, the 
veteran reported that he did not have any further evidence to 
submit in support of his right knee claim.  Based on a 
longitudinal review of the evidence, the Board finds that 
such evidence clearly and unmistakably shows that there was 
no aggravation during service.  The inservice right knee 
symptoms represented a flare-up of the preexisting disorder 
and did not represent an increase in the underlying severity 
of the disorder.  Temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Based on the record, the Board finds that the presumption of 
soundness has been rebutted.  Therefore, the right knee 
disability preexisted service.  The evidence outlined in the 
preceding paragraphs also compels a finding that there was no 
aggravation of the preexisting right knee disability during 
service.  Additionally, the preponderance of the evidence is 
against a finding that the veteran suffers from a right knee 
disability (separate from the preexisting right knee 
disability) which is causally related to his service.  
Accordingly, service connection is not warranted on any 
basis.  


ORDER

Entitlement to service connection for a right knee disability 
is not warranted.  To this extent, the appeal is denied.  


REMAND

The issue of entitlement to service connection for the low 
back disability was last before the Board in May 2004 at 
which time it was denied.  The Board's May 2004 decision was 
remanded back to the Board by the Court in an Order dated 
March 8, 2005 for compliance with the instructions in the 
joint motion incorporated by reference.  The joint motion 
indicated that a remand was necessary to enable the RO to 
comply with the Board's prior remand instructions by 
obtaining a VA medical examination and opinion that 
thoroughly addressed the nature, severity and etiology of the 
veteran's back disorder.  The Board was specifically directed 
to obtain a more definite medical opinion by an expert in 
orthopedics, as to the etiological relationship, if any, 
between the veteran's current back disability and any 
in-service and post-service trauma or incidents.  

Subsequent to the May 2004 decision, the veteran has 
submitted an October 2005 private medical opinion which 
indicates that the veteran's current back disability began 
during active duty.  The Board notes that, while the opinion 
suggests a relationship between the current back disability 
and active duty, this opinion also does not adequately 
address the presence or effects of the documented post-
service trauma to the veteran's back including motor vehicle 
accidents and industrial accidents.  

Based on the above, the Board finds that the veteran must be 
afforded a new examination to determine the nature, extent 
and etiology of the currently existing back disability.  
Accordingly, the claim of entitlement to service connection 
for a low back disability, to include post-operative 
degenerative disc disease of the lumbosacral spine is hereby 
REMANDED for the following actions:

1.  The RO should be scheduled for a low 
back examination by an orthopedic 
specialist for the purpose of 
ascertaining all current chronic low back 
disorders and the relationship, if any, 
between such low back disorders and the 
back complaints noted during the 
veteran's active duty service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special studies and tests, including x- 
rays, should be accomplished.  

After examining the veteran and reviewing 
the claims file, to include service 
medical records, post-service medical 
records, and the October 2005 opinion by 
Donald R. Schwartz, M.D., the examiner 
should offer an opinion, with respect to 
each low back disorder found to be 
present, as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) related to the low 
back complaints noted during service as 
opposed to other causes.  The examiner 
should set forth his or her reasons for 
agreeing or disagreeing with the opinion 
of Dr. Schwartz.  If the examiner finds 
the back disability is due to causes 
other than active duty, he or she should 
set forth the reasons for such opinion.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for low back disability is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


